125 F.3d 860
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Katherine PAPPADOPOULOS, Defendant-Appellant.
No. 96-10517.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 16, 1997**Filed Sept. 30, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CR-92-00571-EJG;  Edward J. Garcia, District Judge, Presiding.
Before:  KOZINSKI, MAYER*** and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Pappadopoulos argues that insufficient evidence supports the district court's finding that the "intended loss" exceeded $ 2.5 million.  See U.S.S.G. § 2F1.1(b)(1)(N).  The district court adopted the findings of the PSR, which used the policy limits for both the replacement cost of the house ($ 2.5 million) and its contents ($ 1.8 million).  The government does not have to prove that "the loss the defendant intended to inflict be realistically possible."  United States v. Robinson, 94 F.3d 1325, 1328 (9th Cir.1996).  Because the government proved that Pappadopoulos was guilty of insurance fraud, the policy limit for the replacement cost of the house was an appropriate figure to use.  The policy limit for the contents policy was also an appropriate figure:  The district court correctly identified evidence of Pappadopoulos' intent to commit fraud on the contents policy, such as videotaping the contents of the house shortly before the fire.  Because these two figures by themselves support the district court's finding of "intended loss" in excess of $ 2.5 million, we need not address Pappadopoulos' remaining contentions.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable H. Robert Mayer, United States Court of Appeals for the Federal Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3